DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  
Regarding claim 1, the recitations of “a main dot” and “a satellite dot” in lines 6-7 ought to be replace with a main drop and a satellite drop, respectively.
Regarding claim 9, the recitations of “a main dot” and “a satellite dot” in lines 6-7 ought to be replace with a main drop and a satellite drop, respectively.
Regarding claim 15, the recitations of “two droplets” in line 4 ought to be replace with two dots.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,661,564. Although the claims at issue are not identical, they are not patentably distinct from each other claims 1-5 and 7-11 of US Patent ‘564 encompass all the claimed limitations of the broader claims 1-15 of the present application.
Current Application 16/861,119
Reference Patent US 10,661,564
1.    A printhead comprising a plurality of nozzles to eject ink drops of different sizes, wherein the plurality of nozzles include:
     a low drop weight (LDW) nozzle to eject a LDW drop; and
     a high drop weight (HDW) nozzle to eject a HDW drop, wherein the HDW nozzle has a non-circular bore (NCB);
     wherein the HDW nozzle with the NCB is to form a main dot and a satellite dot, wherein the main dot is to be larger than the satellite dot.
2.    The printhead of claim 1, wherein the HDW nozzle with the NCB is in the shape of a two-lobed polynomial ellipse.
3.    The printhead of claim 1, wherein the LDW nozzle has a circular bore (CB).
4.    The printhead of claim 3, wherein the LDW nozzle is to form two dots of substantially similar size.
5.    The printhead of claim 1, comprising two rows of nozzles arranged on opposite sides of an ink feed slot, wherein within alternate between a circular bore (CB) and a NCB.
6.    The printhead of claim 5, wherein each nozzle is arranged on a dot pitch that is perpendicular to a motion of a print medium.
7.    The printhead of claim 6, wherein between rows, each nozzle in a first row of the two rows is aligned with a nozzle of an opposite type in the other row.
8.    The printhead of claim 1, comprising two sizes of heater resistors, wherein a larger size of heater resistor is associated with the HDW nozzle having the NCB and the smaller size of heater resistor is associated with the LDW nozzle.
9.    A printing system, comprising a plurality of printheads, each comprising a plurality of nozzles to eject ink drops of different sizes, wherein:
     a low drop weight (LDW) nozzle of each printhead ejects a LDW drop; 
     a high drop weight (HDW) nozzle of each printhead ejects a HDW drop and has a non-circular bore (NCB); and
    the HDW nozzle with the NCB is to form a main dot and a satellite dot, 
10.    The printing system of claim 9, comprising a printbar to hold the plurality of printheads in a fixed position over a print media or a mounting assembly to move the plurality of printheads perpendicular to a motion of the print media.
11.    The printing system of claim 9, comprising an ink supply assembly to recirculate ink to the plurality of printheads and return unused ink to a reservoir.
12.    The printing system of claim 9, comprising: 
     a processor; and
     storage, wherein the storage comprises computer-readable instructions that direct the processor to:
     rasterize a document to create color rasters;
     linearize the color rasters to create HDW planes and LDW planes;
     halftone the HDW planes to create HDW halftone planes;
     halftone the LDW planes to create LDW halftone planes;
mask the HDW halftone planes to create HDW printhead maps;
     mask the LDW halftone planes to create LDW printhead maps; and
     merge the HDW printhead maps and LDW printhead maps into print data; and
     send the print data to the printheads.
13.    The printing system of claim 9, wherein the LDW nozzle has a circular bore (CB).
14.    A fluid ejection device comprising:
     a plurality of high drop-weight (HDW) fluid ejection elements; 
     a plurality of low drop weight (LDW) fluid ejection elements; and 
     a plurality of non-circular bores (NCB) aligned with the plurality of HDW fluid ejection elements, 
     wherein each NCB is to cause fluid ejected by the respective HDW fluid ejection element to form into a main droplet and a satellite droplet, wherein the main droplet is to be larger than the satellite droplet.
15.    The fluid ejection device of claim 14, further comprising a plurality of circular bores (CB) aligned with the plurality of LDW fluid ejection elements,
substantially similar size.
printhead, comprising two rows of nozzles placed on opposite sides of an ink feed slot in a parallel direction to a motion of a print medium and configured to eject ink drops of different sizes,
     wherein a low drop weight (LDW) drop is ejected through a nozzle with a circular bore (CB), and 
     a high drop weight (HDW) drop is ejected through a nozzle with a non-circular bore (NCB), 
     wherein within each row the nozzles alternate between a CB and a NCB,
     wherein within each row each nozzle is placed on a dot pitch center perpendicular to the motion of the print medium, and 
     wherein between rows each nozzle in a first row is in a line of the motion of the print medium to a nozzle of an opposite type in the other row. 
2.    The printhead of claim 1, wherein the nozzle with the NCB is in the shape of a two-lobed polynomial ellipse. 
large main dot and a small satellite dot.
4.    The printhead of claim 1, wherein the nozzle with the CB forms two dots of substantially similar size.
5.    The printhead of claim 1, comprising two sizes of heater resistors, wherein a larger size of heater resistor is associated with the nozzle having the NCB and the smaller size of heater resistor is associated with the nozzle having the CB.
7.    A printing system, comprising a plurality of printheads, each printhead comprising two rows of nozzles placed on opposite sides of an ink feed slot in a parallel direction to a motion of a print medium and configured to eject ink drops of different sizes, 
     wherein a low drop weight (LDW) drop is ejected through a nozzle with a circular bore (CB), and a high drop weight (HDW) drop is ejected through a nozzle with a non-circular bore (NCB), 
     wherein within each row the nozzles alternate between a circular bore and a non-circular bore, 

     wherein between rows each nozzle in a first row is in a line of the motion of the print medium to a nozzle of an opposite type in the other row. 
8.    The printing system of claim 7, comprising a printbar to hold the plurality of printheads in a fixed position over a print media.
9.    The printing system of claim 7, comprising a mount to move the plurality of printheads perpendicular to the motion of the print media. 
10. The printing system of claim 7, comprising an ink supply assembly to recirculate ink to the plurality of printheads and return unused ink to a reservoir.
11.    The printing system of claim 7, comprising: 
     a processor; and 
     storage, wherein the storage comprises code configured to direct the processor to: 
rasterize a document to create color rasters; 
     linearize the color rasters to create high drop weight (HDW) planes and low drop weight (LDW) planes;
     halftone the HDW planes to create HDW halftone planes; 
     halftone the LDW planes to create LDW halftone planes; 
     mask the HDW halftone planes to create HDW printhead maps; 
     mask the LDW halftone planes to create LDW printhead maps; and 
     merge the HDW printhead maps and LDW printhead maps into print data; and 
     send the print data to the printheads.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takei et al. (US 2009/0002447 A1).
Takei et al. teach the following claimed limitations:
Regarding claim 1, a printhead (liquid ejecting head 500; FIG. 14) comprising a plurality of nozzles to eject ink drops of different sizes (ejection openings; FIG. 14; [0087]-[0088]), wherein the plurality of nozzles include:
a low drop weight nozzle to eject a LDW drop (circular ejection openings; FIG. 14; [0087]); and
a high drop weight nozzle to eject a HDW drop, wherein the HDW nozzle has a non-circular bore (ejection openings with projections; FIG. 14; [0087]);
wherein the HDW nozzle with the NCB is to form a main drop and a satellite drop, wherein the main drop is to be larger than the satellite drop (by definition, satellite droplets are sub-droplets and are smaller than the main droplets; [0005]-[0006]; inhibition and reduction are used interchangeably; see, for example, paragraph [0073]).
Regarding claim 2, the HDW nozzle with the NCB is in the shape of a two-lobed polynomial ellipse (ejection openings with projections; FIG. 14; [0087]; details of ejection opening with projections illustrated; FIG. 9).
Regarding claim 3, the LDW nozzle has a circular bore (circular ejection openings; FIG. 14; [0087]).
Regarding claim 4, the LDW nozzle is to form two dots of substantially similar size (this functional description shows intended use and does not add additional features to the LDW nozzle, and therefore, it is not given patentable weight).
Regarding claim 9, a printing system, comprising a plurality of printheads (liquid ejecting heads 50K, 50Y, 50M, 50C; FIG. 14), each comprising a plurality of nozzles to eject ink drops of different sizes (ejection openings; FIG. 14; [0087]-[0088]), wherein:
a low drop weight nozzle LDW nozzle of each printhead ejects a LDW drop (circular ejection openings; FIG. 14; [0087]); and
a high drop weight nozzle HDW nozzle of each printhead ejects a HDW drop and has a non-circular bore NCB (ejection openings with projections; FIG. 14; [0087]); and
the HDW nozzle with the NCB is to form a main drop and a satellite drop, wherein the main drop is to be larger than the satellite drop (by definition, satellite droplets are sub-droplets and are smaller than the main droplets; [0005]-[0006]; openings with projections are used to reduce the number of satellite droplets; [0089]; inhibition and reduction are used interchangeably; see, for example, paragraph [0073]).
Regarding claim 13, the LDW nozzle has a circular bore CB (circular ejection openings; FIG. 14; [0087]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2009/0002447 A1) in view of Oikawa et al. (US 2009/0315945 A1).
Takei et al. teach the following claimed limitations:
claim 14, a fluid ejection device (liquid ejecting head 500; FIG. 14) comprising: a plurality of non-circular bores NCB to eject HDW droplets (ejection openings with projections; FIG. 14; [0087]), wherein each NCB is to cause fluid ejected to form into a main droplet and a satellite droplet, wherein the main droplet is to be larger than the satellite droplet (by definition, satellite droplets are sub-droplets and are smaller than the main droplets; [0005]-[0006]; openings with projections are used to reduce the number of satellite droplets; [0089]; the terms inhibition and reduction are used interchangeably; see, for example, paragraph [0073]).
Regarding claim 15, a plurality of circular bore CB to eject LDW droplets (circular ejection openings; FIG. 14; [0087]), wherein each CB is to cause fluid ejected to form into two dots of substantially similar size (this functional description shows intended use and does not add additional features to the LDW nozzle, and therefore, it is not given patentable weight).
Takei et al. do not teach the following claimed limitations:
Regarding claim 8, two sizes of heater resistors, wherein a larger size of heater resistor is associated with the HDW nozzle having the NCB and the smaller size of heater resistor is associated with the LDW nozzle.
Further regarding claim 14, a plurality of high drop-weight HDW fluid ejection elements; and a plurality of low drop weight LDW fluid ejection elements.
Oikawa et al. teach the following claimed limitations:
Further regarding claim 8, two sizes of heater resistors, wherein a larger size of heater resistor is associated with the HDW nozzle and the smaller size of heater resistor is associated with the LDW nozzle (first heater 410 is smaller than second heater 420; 
Further regarding claim 14, a plurality of high drop-weight HDW fluid ejection elements; and a plurality of low drop weight LDW fluid ejection elements (first heater 410 is smaller than second heater 420; FIGs. 7A-7C; [0068]-[0072]) for the purpose of ejecting different amounts of ink for each discharge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate two sizes of heater resistors, wherein a larger size of heater resistor is associated with the HDW nozzle and the smaller size of heater resistor is associated with the LDW nozzle; a plurality of high drop-weight HDW fluid ejection elements; and a plurality of low drop weight LDW fluid ejection elements, as taught by Oikawa et al., into Takei et al. for the purpose of ejecting different amounts of ink for each discharge.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2009/0002447 A1).
Takei et al. (Fourth Embodiment) do not teach the following claimed limitations:
Regarding claim 10, a printbar to hold the plurality of printheads in a fixed position over a print media or a mounting assembly to move the plurality of printheads perpendicular to a motion of the print media.
Takei et al. (First Embodiment) teach the following claimed limitations:
Further regarding claim 10, a printbar to hold the plurality of printheads in a fixed position over a print media or a mounting assembly to move the plurality of printheads 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a printbar to hold the plurality of printheads in a fixed position over a print media or a mounting assembly to move the plurality of printheads perpendicular to a motion of the print media, as taught by Takei et al., into Takei et al. for the purpose of printing a horizontal line along the width of a medium.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2009/0002447 A1) in view of McElfresh et al. (US 2002/0109751 A1).
Takei et al. do not teach the following claimed limitations:
Regarding claim 11, an ink supply assembly to recirculate ink to the plurality of printheads and return unused ink to a reservoir.
Oikawa et al. teach the following claimed limitations:
Further regarding claim 11, an ink supply assembly to recirculate ink to the plurality of printheads and return unused ink to a reservoir (ink supply assembly 14 and reservoir 15; FIG. 1) for the purpose of reusing unused ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate an ink supply assembly to recirculate ink to the plurality of printheads and return unused ink to a reservoir, as taught by McElfresh et al., into Takei et al. for the purpose of reusing unused ink.
Allowable Subject Matter
Claims 5-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 5-7 is the inclusion of the limitations of a printhead comprising a plurality of nozzles to eject ink drops of different sizes that include two rows of nozzles arranged on opposite sides of an ink feed slot, wherein within each row the nozzles alternate between a circular bore CB and a non-circular bore NCB.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 12 is the inclusion of the limitations of a printing system comprising  a processor; and storage, wherein the storage comprises computer-readable instructions that direct the processor to: rasterize a document to create color rasters; linearize the color rasters to create HDW planes and LDW planes; halftone the HDW planes to create HDW halftone planes; halftone the LDW planes to create LDW halftone planes; mask the HDW halftone planes to create HDW printhead maps; mask the LDW halftone planes to create LDW printhead maps; and merge the HDW printhead maps and LDW printhead maps into print data; and send the print data to the printheads.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3 May 2021
/KENDRICK X LIU/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853